Bloodwortii, J.
1. “The only evidence which suggests the defense of alibi is confused and uncertain, and fails reasonably to exclude the possibility of the presence of the 'defendant at the scene of the offense at the time of its commission.” Moore v. State, 17 Ga. App. 344 (2) (86 S. E. 822). In the absence of a timely written request, it would not have been error had the court failed to instruct the jury touching the law of alibi. However, the court gave the defendant the benefit of the charge on this defense, and under the facts of this case this charge will not require the grant of a now trial, oven though the court prefaced these instructions With the statement, “The question of alibi is0 possibly in it.”
2. There is ample evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.